                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

UNITED STATES OF AMERICA                              )
                                                      )
              v.                                      )      No.: 2:20-CR-65
                                                      )
EMORY Q. JACKSON                                      )


                NOTICE OF INTENT TO USE COURTROOM TECHNOLOGY

       Comes now the United States of America, by and through Francis M. Hamilton, III, Acting

United States Attorney for the Eastern District of Tennessee, and gives notice that the United States

plans to utilize the courtroom’s electronic technology at the jury trial of United States v. Emory Q.

Jackson, scheduled for March 23, 2021, at 9:00.

                                                   Respectfully submitted,

                                                   FRANCIS M. HAMILTON, III
                                                   Acting United States Attorney

                                           By:      s/ KATERI L. DAHL
                                                   KATERI L. DAHL
                                                   Special Assistant U.S. Attorney
                                                   DC BAR: 888241224
                                                   220 West Depot Street, Ste. 423
                                                   Greeneville, TN 37743
                                                   kat.dahl@usdoj.gov
                                                   (423) 639-6759




Case 2:20-cr-00065-JRG-CRW Document 75 Filed 03/10/21 Page 1 of 1 PageID #: 269
